Title: To Benjamin Franklin from Jean de Neufville & fils, 25 October 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
Amsterdam 25 Oct: 1780.
With all reverence we take leave to lay again before Your Excellency; that we have not yett received the permission for the Acceptance of the last mention’d bills on Mr Laurens of which the bearers apply’d again, butt were persuaded to wait untill next maill, Should we then not find our Selfs favour’d with directions from your Excellency, we shall be obliged to accept them; there hath been presented Six— New bills to the Amount of three thousand three hund Gild. [Guilders] which we offer to your Excellencys notice as the bearers consented to wait a fourthnight for our consent butt as they Suspect us Some of them to contrive this to gain by those means a fourtnights time, we have gallantly consented, that when Accepted, it should be from the date of their presentation.
With all Respectfull Regard we have the honour to be Honourd Sir. Your Excellencys most devoted And most Obedt. hum Servt.
John DE Neufville & Son.
